DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Species C (Figures 12-13) in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
Claims 21-30 are pending and drawn to the elected invention, and therefore, are examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/5/2022 and 9/10/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Objections
Claim 28 is objected to because of the following informalities:  
	-Claim 28, line 2 “said proximal elongate shaft portion” should instead be recited as “said proximal shaft portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shelton (US PGPUB 2012/0080493).

Regarding Claim 21, Shelton discloses a surgical instrument (310; Figure 31) comprising: 
a proximal shaft portion (40; Figure 1) defining a shaft axis (A; see Figure 1; note Para. 0388 notes that the instrument 310 is similar to instrument 10 of Figure 1 and therefore would comprise a shaft assembly 40);
a surgical end effector (12) operably coupled to the proximal shaft portion (40) for selective articulation relative to the proximal shaft portion (40; Para. 0348; see Figures 35-36); and 
an articulation system comprising: 
at least one axially movable articulation driver (ball 440; Figures 38-40) operably interfacing with the surgical end effector (12) to apply articulation motions thereto (Para. 0391); and 
an articulation lock member (hub 402; Figures 38-40) corresponding to each the axially movable articulation driver (440 as shown), wherein axial movement of each the axially movable articulation driver (440) causes the axially movable driver (440) to move laterally relative to the shaft axis (A) to unlockingly disengage the corresponding articulation lock member (402; note when handles 458 and 460 are pushed axially (At least individually), the ball 440 will readily unseat from the lock portions of 402 and rotate and therefore move in both the shaft axis direction as well as a direction lateral relative to the axis given the rotation), and wherein when the axial movement of each the axially movable articulation driver (440) is stopped, each axially movable articulation driver (440) lockingly engages the corresponding articulation lock member (402; see Paras. 0393-0395).  

Regarding Claim 22, Shelton discloses each the axially movable articulation driver (440) comprises a serrated portion (454; Figure 40), and wherein the corresponding articulation lock member (402) comprises a toothed portion (410) configured to lockingly engage the serrated portion (454) of the axially movable articulation driver (440; Paras. 0393-0394).  

Regarding Claim 23, Shelton discloses a housing (100), and wherein the proximal shaft portion (40) comprises a portion of an interchangeable shaft assembly (140, 150; Figures 14-16) configured to be operably and removably attached to the housing (100; Figure 1; Para. 0356).  

Regarding Claim 24, Shelton discloses the interchangeable shaft assembly (140, 150) is selectively rotatable about the shaft axis (A) relative to the housing (100; Para. 0390).  

Regarding Claim 30, Shelton discloses comprising an articulation drive (handles 458, 460 act as a manual articulation drive to move the ball and hence, the bands 420, 430) operably interfacing with each the axially movable articulation driver (440) to apply articulation drive motions thereto, wherein the articulation drive (458, 460) is configured to selectively laterally move (via rotation) each the axially movable articulation driver (440) out of locking engagement with the corresponding articulation lock member (402; note Paras. 0393-0395; note even though Para. 0395 appears to disclose that the handles 458 and 460 are first moved axially it is noted that when applying enough pressure to one handle that will readily overcome the bias force, the lock portions would be readily overcome and the claimed function would be readily achieved).

Claims 21, 22, and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huitema (US Patent 5,704,534-cited in IDS).
Regarding Claim 21, Huitema discloses a surgical instrument (20; Figure 1) comprising: 
a proximal shaft portion (30) defining a shaft axis (Col 8, lines 45-50); 
a surgical end effector (27) operably coupled to the proximal shaft portion (30) for selective articulation relative to the proximal shaft portion (30; Col 7, line 62 through Col 8, line 2); and 
an articulation system comprising: 
at least one axially movable articulation driver (articulation body 38 including deck halves 41, 42; Figure 3) operably interfacing (via gear 53 and bands 35, 36; Figure 15) with the surgical end effector (27) to apply articulation motions thereto (Col 8, lines 20-35; note that rotation of body 38 will include both movement in the axial direction as well as a lateral direction); and
 an articulation lock member (detent housing 65) corresponding to each the axially movable articulation driver (body 38 and halves 41, 42), wherein axial movement (via rotation of 38) of each the axially movable articulation driver (38) causes the axially movable driver (38) to move laterally relative to the shaft axis (of 30; note as noted above rotation includes two degrees of movement including a lateral and axial degree) to unlockingly disengage the corresponding articulation lock member (65; see Col 10, lines 24-57 which disclose rotation and hence axial movement of the driver/body 38 to cause the detent halves 41, 42 to also move laterally in and out of engagement with detent teeth 66), and wherein when the axial movement of each the axially movable articulation driver (38) is stopped, each the axially movable articulation driver (38) lockingly engages the corresponding articulation lock member (65; Col 10, lines 12-20).  
Note: alternatively, the halves 41, 42 (and deck teeth 45) and the detent teeth 66 of the detent housing can be reasonably viewed as articulation drivers and a lock members, respectively.

Regarding Claim 22, Huitema discloses each the axially movable articulation driver (38 or halves 41, 42) comprises a serrated portion (45), and wherein the corresponding articulation lock member (65, 66) comprises a toothed portion (66) configured to lockingly engage the serrated portion (45) of the axially movable articulation driver (38 including 41, 42; Col 10, lines 12-20).  

Regarding Claim 30, Huitema discloses an articulation drive (37) operably interfacing with each the axially movable articulation driver (body 38 and halves 41, 42) to apply articulation drive motions thereto (Col 8, lines 40-50), wherein the articulation drive (37) is configured to selectively laterally move each the axially movable articulation driver (38) out of locking engagement with the corresponding articulation lock member (65 via teeth 66 engaged with teeth 45; see Col 10, lines 24-57).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US PGPUB 2012/0080493), in view of Racenet (US PGPUB 2013/0098970-cited in IDS).

Regarding Claim 23, assuming arguendo that Shelton disclose not disclose a the proximal shaft portion (40) comprises a portion of an interchangeable shaft assembly configured to be operably and removably attached to the housing (100), in which the Examiner does not readily concede to as the claim does not readily require that the proximal shaft portion is comprised by the interchangeable shaft assembly, however, further attention can be brought to the teachings of Racenet. 
Racenet teaches another surgical instrument (10; Figure 1) wherein the instrument comprises a housing (12) and an interchangeable shaft assembly (100; Figure 2A) configured to be operably and removably attached to the housing (12; Para. 0049-0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shaft assembly of Shelton such that it is readily interchangeable as taught by Racenet. By modifying Shelton in this manner, shaft assemblies with different lengths and characteristics can be readily interchanged as taught by Racenet (see Para. 0050).

Regarding Claim 24, Shelton, as modified, discloses the interchangeable shaft assembly (40) is selectively rotatable about the shaft axis (A) relative to the housing (100; Para. 0390).  

Regarding Claim 25, Shelton, as modified, discloses the interchangeable shaft assembly (40) comprises a nozzle portion (400) coupled to the proximal shaft portion (40), and wherein the nozzle portion (400) is configured for rotation relative to the housing (100) when the interchangeable shaft assembly (40) is operably coupled to the housing (100; Para. 0390).  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (US Patent 5,704,534-cited in IDS), in view of Racenet (US PGPUB 2013/0098970-cited in IDS).

Regarding Claim 23, Huitema discloses a housing (frame 22) but does not disclose the proximal shaft portion (30) comprises a portion of an interchangeable shaft assembly configured to be operably and removably attached to the housing (22). 
Racenet teaches another surgical instrument (10; Figure 1) wherein the instrument comprises a housing (12) and a rotatable interchangeable shaft assembly (100; Figure 2A) configured to be operably and removably attached to the housing (12; Para. 0049-0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the shaft assembly of Huitema such that it is readily interchangeable as taught by Racenet. By modifying Huitema in this manner, shaft assemblies with different lengths and characteristics can be readily interchanged as taught by Racenet (see Para. 0050).

Regarding Claim 24, Huitema, as modified, discloses the interchangeable shaft assembly (30) is selectively rotatable about the shaft axis relative to the housing (see Para. 0044 of Racenet).  

Regarding Claim 25, Huitema, as modified, discloses the interchangeable shaft assembly (30) comprises a nozzle portion (61) coupled to the proximal shaft portion (30), and wherein the nozzle portion (61) is configured for rotation relative to the housing (22) when the interchangeable shaft assembly (30) is operably coupled to the housing (22; note that given the modification above the nozzle portion 61 would be included as part of the interchangeable shaft assembly and therefore would be readily rotatable as claimed).  

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema (US Patent 5,704,534-cited in IDS), in view of Racenet (US PGPUB 2013/0098970-cited in IDS), as applied to Claim 25, and in further view of Scheib (US PGPUB 2010/0193566-cited in IDS). 
	Regarding Claim 26, Huitema, as modified, discloses several features of the claimed invention but fails to disclose the articulation system further comprises an articulation motor operably supported in the nozzle portion for rotational travel therewith, and wherein the articulation motor operably interfaces with each the axially movable articulation driver to apply articulation drive motions thereto.  
	Attention can be brought to the teachings of Scheib which include an articulation system (See Figure 11) for a surgical instrument (500) wherein the system comprises a motor (540) within a shaft assembly (504) configured to drive a driver gear (529) to provide articulation of an end effector (506; Para. 0082).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the actuator (37) of Huitema such that that the driver (38) is driven by a motor as taught by Scheib. By incorporating a motor, the force required to perform the articulation by the user can be readily reduced. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(III).
	Note with such a modification the motor would be arranged as claimed.  

Regarding Claim 29, Huitema, as modified, specifically Scheib discloses the articulation motor (540 of Scheib) comprises a drive shaft (539) defining a drive shaft axis (as shown), however, although Scheib does not teach the drive shaft axis is transverse to the shaft axis or can it be readily assumed to be arranged in such a manner, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to arrange the drive shaft axis to be transverse to the shaft axis when incorporated into Huitema, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(VI)(C).

Claims 21-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wenchell (US PGPUB 2004/0232201-cited in IDS).

Regarding Claim 21, Wenchell discloses a surgical instrument comprising: 
a proximal shaft portion (14, 16; Figure 1) defining a shaft axis (as shown); 
a surgical end effector (20) operably coupled to the proximal shaft portion (14, 16) for selective articulation relative to the proximal shaft portion (14,16; see Figures 76-77; i.e. Para. 0166); and 
an articulation system comprising: 
at least one axially movable articulation driver (602; Figure 80) operably interfacing with the surgical end effector (20) to apply articulation motions thereto (Para. 0166); and 
an articulation lock member (674, 678; Figures 90-93) corresponding to each the axially movable articulation driver (602), wherein axial movement of each the axially movable articulation driver (602) causes the articulation lock member (674) to move laterally (downward) relative to the shaft axis to unlockingly disengage the corresponding articulation lock member (674; see Figures 92-93; Para. 0167), and wherein when the axial movement of each the axially movable articulation driver (602) is stopped, each the axially movable articulation driver (602) lockingly engages the corresponding articulation lock member (674; note Para. 0167 which discloses that unless a sufficient axial force is applied to the driver 602, the driver will be locked via protrusion 674).  

However, Wenchell fails to explicitly disclose that axial movement of the axially movable articulation driver (602) causes the axially movable driver (602) to move laterally relative to the shaft axis to unlockingly disengage the corresponding articulation lock member.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the link/ driver (602) and lock element (674, 678) of Wenchell such that the driver is flexed laterally when unlocking the driver instead of the lock element (674, 678), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further it is noted that flexible articulation links/bands are known across several prior art references and it would be beneficial to instead allow the flexing to be accomplished by the articulation link/driver in order not risk the structural integrity of the shaft housing. 

Regarding Claim 22, Wenchell discloses each axially movable articulation driver (602) comprises recess and the lock member (674, 678) can include a toothed portion (note the end of Para. 0166 discloses multiple protrusions), however, Wenchell does not disclose the driver comprises a serrated portion configured to lockingly engage with the toothed portion (674). However it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to incorporate multiple recesses to form a serrated portion because Applicant has not disclosed that the specific engagement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with recess of Wenchell because the driver would be properly locked and maintained in position .
Therefore, it would have been an obvious matter of design choice to modify Wenchell to obtain the invention as specified in the claim.

Regarding Claim 23, Wenchell, as modified, discloses a housing (12), and wherein the proximal shaft portion (14, 16) comprises a portion of an interchangeable shaft assembly (DLU 16; see Para. 0127 and further Para. 0127 discloses interchanging the body 14 and therefore 14 and 16 can both be viewed as interchangeable shaft assemblies or one shaft assembly) configured to be operably and removably attached to the housing (12; Para. 0127).  

Regarding Claim 24, Wenchell, as modified, discloses the interchangeable shaft assembly (14, 16) is selectively rotatable about the shaft axis relative to the housing (12; Para. 0128).  

Regarding Claim 25, Wenchell, as modified, discloses the interchangeable shaft assembly (14, 16) comprises a nozzle portion (32) coupled to the proximal shaft portion (14, 16), and wherein the nozzle portion (32) is configured for rotation relative to the housing (12) when the interchangeable shaft assembly (14, 16) is operably coupled to the housing (12; Para. 0128; note in the event that the housing cannot be viewed as part of the shaft assembly, It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to integrate the knob/nozzle with the shaft, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.  
Regarding Claim 30, Wenchell discloses an articulation drive (lever 122; Figure 1) operably interfacing (via 660) with each the axially movable articulation driver (602) to apply articulation drive motions thereto (Paras. 0166, 0192 which mentions use of the lever to actuate the articulation link and although the link mentioned is not link 602, it is clear it performs in the same manner with link 602), wherein the articulation drive (122) is configured to selectively laterally move (As modified above) each the axially movable articulation driver (602) out of locking engagement with the corresponding articulation lock member (674 via axial movement per Para. 0166).

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wenchell (US PGPUB 2004/0232201-cited in IDS), in view of Scheib (US PGPUB 2010/0193566-cited in IDS). 
	Regarding Claim 26, Wenchell, as modified, discloses several features of the claimed invention but fails to disclose the articulation system further comprises an articulation motor operably supported in the nozzle portion for rotational travel therewith, and wherein the articulation motor operably interfaces with each the axially movable articulation driver to apply articulation drive motions thereto.  
	Attention can be brought to the teachings of Scheib which include an articulation system (See Figure 11) for a surgical instrument (500) wherein the system comprises a motor (540) within a shaft assembly (504) configured to drive a driver gear (529) to provide articulation of an end effector (506; Para. 0082).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the lever (122) of Huitema such that that the driver (602) is driven by a motor as taught by Scheib. By incorporating a motor, the force required to perform the articulation by the user can be readily reduced. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(III).
	Note with such a modification the motor would be arranged as claimed.  

Regarding Claim 29, Wenchell, as modified, specifically Scheib discloses the articulation motor (540 of Scheib) comprises a drive shaft (539) defining a drive shaft axis (as shown), however, although Scheib does not teach the drive shaft axis is transverse to the shaft axis or can it be readily assumed to be arranged in such a manner, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to arrange the drive shaft axis to be transverse to the shaft axis when incorporated into Wenchell, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Gillum (US PGPUB 2007/0152014), Worrell (US PGPUB 2012/0078244), Wales (US PGPUB 2006/0229665) and Wales (USP 5,702,408) all disclose different variations of articulation systems and associated locking features thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/20/2022